DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-10) drawn to a method for disrupting and treating a biofilm-associated infection in the lungs, is acknowledged. 
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 11-14 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 10/26/22.
 Accordingly, claims 1-10 are under current examination.
	
Claim Objections
Claims 6 and 10 are objected to because of the following informalities: 
In line 2, the claim recites “…glycolipids, selected from…”. It is suggested by the Examiner to delete the comma as it is not necessary and furthermore, such deletion will be consistent with line 4.  
In lines 4-5, it is suggested to replace the last comma in line 4 with “and” in order to separate the last two species of the Markush group and to clarify that the “fatty acid ester compounds” recited in line 6 is not part of the lipopeptide Markush group.
Claim 10 recites “The method of claim 10, wherein the microorganism…”. Therefore, claim 10 instantly depends from itself, but one of ordinary skill in the art would understood that such is a type because it further limits the microorganism recites in instant claim 9. The Examiner suggests amended the dependency of claim 10 to 9 in order to obviate this objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cipolla et al. (WO 2015/156904; published: 10/15/15).
Cipolla et al. is directed to anti-infective liposomes that form drug nanocrystals, that are used for treatment of respiratory tract infections and other medical conditions (Abstract). Cipolla et al. teach that in patients with cystic fibrosis, P. aeruginosa (PA) initially has a non-mucoid phenotype, but ultimately produces exopolysaccharide and organizes into a biofilm, which indicates that airway infection has progressed from acute to chronic ([0006]). Cipolla et al. teach a method for treating intracellular lung infections (infection of microorganisms in a biofilm) comprising aerosolizing a formulation comprising a free first pharmaceutically active agent and a second pharmaceutically active agent encapsulated in liposomes in the form of nanocrystals formed after freeze thaw and inhaling the aerosol into the patient’s lungs, wherein the patient includes one with cystic fibrosis (limitation of instant claims 1 and 7-8; [0047], [0063-0065], [0088] and [0124]). Cipolla et al. teach that the infection is an infection of a microorganism selected from the group consisting of mycobacteria, P. aeruginosa and F. tularensis (limitation of instant claims 9-10; [0066]).
With regards to the composition administered, Cipolla et al. teach that the liposomes are composed of a lipid bilayer which surrounds a pharmaceutically active drug, wherein the bilayer comprises a cryopreservative and surfactant such as polysorbate 20 (i.e., a fatty acid ester compound) (limitations of instant claims 1 and 5-6; [0033]). Cipolla et al. also teach that the bilayer can comprise a lipid such as glycolipids, lipids with ester-linked fatty acids and cardiolipid (limitation of instant claims 5-6; [0057]). Cipolla et al. exemplified composition comprising the anti-infective, ciprofloxacin, as the active agent and other anti-infective agents (limitation of instant claim 1; [0033], [0041] entire reference). The other anti-infectives include penicillins, a tetracycline, a sulfonamide, a quinolone, a macrolide, lincomycin, aminoglycolipids and clindamycin (limitations of instant claims 2-3; [0056]). Other claimed biocidal substances are taught by Cipolla et al. (see entire reference).
Therefore, by teaching all the limitations of claims 1-3 and 5-10, Cipolla et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cipolla et al. (WO 2015/156904; published: 10/15/15), in view of Palmeira de Oliveira et al. (WO 2016/063265; published: 10/26/15).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cipolla et al. is directed to anti-infective liposomes that form drug nanocrystals, that are used for treatment of respiratory tract infections and other medical conditions (Abstract). Cipolla et al. teach that in patients with cystic fibrosis, P. aeruginosa (PA) initially has a non-mucoid phenotype, but ultimately produces exopolysaccharide and organizes into a biofilm, which indicates that airway infection has progressed from acute to chronic ([0006]). Cipolla et al. teach a method for treating intracellular lung infections (infection of microorganisms in a biofilm) comprising aerosolizing a formulation comprising a free first pharmaceutically active agent and a second pharmaceutically active agent encapsulated in liposomes in the form of nanocrystals formed after freeze thaw and inhaling the aerosol into the patient’s lungs, wherein the patient includes one with cystic fibrosis (limitation of instant claims 1 and 7-8; [0047], [0063-0065], [0088] and [0124]). Cipolla et al. teach that the infection is an infection of a microorganism selected from the group consisting of mycobacteria, P. aeruginosa and F. tularensis (limitation of instant claims 9-10; [0066]).
With regards to the composition administered, Cipolla et al. teach that the liposomes are composed of a lipid bilayer which surrounds a pharmaceutically active drug, wherein the bilayer comprises a cryopreservative and surfactant such as polysorbate 20 (i.e., a fatty acid ester compound) (limitations of instant claims 1 and 5-6; [0033]). Cipolla et al. also teach that the bilayer can comprise a lipid such as glycolipids, lipids with ester-linked fatty acids and cardiolipid (limitation of instant claims 5-6; [0057]). Cipolla et al. exemplified composition comprising the anti-infective, ciprofloxacin, as the active agent and other anti-infective agents (limitation of instant claim 1; [0033], [0041] entire reference). The other anti-infectives include penicillins, a tetracycline, a sulfonamide, a quinolone, a macrolide, lincomycin, aminoglycolipids and clindamycin (limitations of instant claims 2-3; [0056]). Other claimed biocidal substances are taught by Cipolla et al. (see entire reference).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Cipolla et al. do not teach wherein the composition being administered further comprises (or wherein the biocidal substance are essential oils, botanicals and/or plant extracts with anti-bacterial effects, as required by instant claim 4.  However, this deficiency is cured by Palmeira de Oliveira et al.
	Palmeira de Oliveira et al. is directed to formulation used to treat infections (Title). Palmeira de Oliveira et al. teach that antimicrobials such as essential oils are used for the treatment of infections caused by biofilm-forming microoganisms as a mechanism of pathogenicity
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to combine two compositions, each of which is taught by the prior art to be useful for the same purpose (active agents with anti-bacterial effects for the purpose of forming a composition useful in the treatment of biofilm-associated infections), in order to form a third composition to be used for the very same purpose (See MPEP 2144.06-I).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617